Title: Report on Petition of John Mangnall, 14 November 1791
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State, to whom was referred by the Senate of the United States, the petition of John Mangnall, has had the same under consideration, and thereupon makes the following Report.
He finds that Congress, on the application of the petitioner, resolved on the 27th. day of September, 1780, that the profit of the capture of the Dover cutter should be divided among the captors, and that the honorable Mr. Jay, their minister plenipotentiary at the Court of Madrid, should be instructed to endeavor to obtain for the said captors, the benefit intended by their resolve of October 14th. 1777.
That such instructions were accordingly sent by the Committee for foreign Affairs to Mr. Jay, who continued, during his residence there, to press the settlement of this claim, under very varying prospects, as to the result.

That after he came to the direction of the office for foreign affairs, he continued to press the same subject through our Chargé des Affaires at Madrid; and it has been since resumed, and urged in the strongest terms by the Secretary of State.
That as yet no information is received of what has been done, or is likely to be done.
That the circumstances of the country where this business has been to be transacted, have rendered the transmission and receipt of letters at all times difficult and precarious, and latterly in a remarkable degree: but still, that there will be no remission of endeavors to obtain justice for the petitioner and his associates.
As to so much of the said petition as prays, that the petitioner may be allowed a pension from the public until his claim shall be decided at the Court of Madrid, the Secretary of State observes, that in times of war, questions are continually arising on the legitimacy of capture, on Acts of piracy, on Acts of violence at sea, and in times of peace, on seizures for contraband, regular and irregular, which draw on discussions with foreign nations, always of long continuance, and often of results in which expedience, rather than justice, renders acquiescence adviseable; that some such cases are now depending between the governments of the United States, and of other countries; that a great number of applications might be made for pensions on the same ground with the present, both now and hereafter; that it is not known that the claims are just ‘till they are heard and decided on, and even when decided to be just, the government from which it is due, is alone responsible for the money: and he is therefore of opinion, that such pension ought not to be granted.

Th: Jefferson Nov. 14. 1791.

